1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                 SOUTHERN DIVISION
11   SHUTHIMA PONGSAI,                          Case No. 8:19-cv-01628-DOC (JDEx)
12                   Plaintiff,                 ORDER GRANTING STIPULATED
                                                PROTECTIVE ORDER
13         v.
14   AMERICAN EXPRESS COMPANY;
     EQUIFAX INFORMATION
15   SERVICES LLC; EXPERIAN
     INFORMATION SOLUTIONS, INC.;
16   AND, TRANS UNION LLC,
17                   Defendants.
18
19         Plaintiff Shuthima Pongsai and Defendants American Express Company,
20   Experian Information Solutions, Inc., and Trans Union LLC stipulate to the entry of
21   a Protective Order (Dkt. 62, “Stipulation”). Good cause having been shown, the
22   Stipulation (Dkt. 62) is entered as an Order of the Court.
23
24   DATED: January 30, 2020
25                                          JOHN D. EARLY
                                            United States Magistrate Judge
26
27
28
